     Case: 1:20-cv-02298 Document #: 14 Filed: 06/04/20 Page 1 of 1 PageID #:64

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Robert Gerber
                                        Plaintiff,
v.                                                       Case No.: 1:20−cv−02298
                                                         Honorable Edmond E. Chang
Carepoint Healthcare, LLC, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 4, 2020:


       MINUTE entry before the Honorable Edmond E. Chang: Pursuant to the stipulated
dismissal [13], under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the individual
claims against the named Defendant is dismissed with prejudice, each side to bear its own
fees and costs. Proposed class claims and claims against the Doe Defendants are
dismissed without prejudice. Status hearing of 06/11/2020 is vacated. Civil case
terminated. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
